Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Noelle Cacciabeve on 4/22/2021.
The application has been amended as follows: 
Claim 1: A sensor clearing system for cleaning a sensor, the sensor including a sensor housing, and the system comprising:
	an air knife configured to clear the [[a]] sensor housing of debris;
a bearing comprising a bearing ring arranged over a static ring, wherein the air knife is attached to the bearing ring; and a motor, wherein the motor is configured to rotate the bearing ring completely around the sensor housing, and wherein when pressurized fluid is introduced into a channel between the bearing ring and the static ring, the pressurized fluid causes the bearing ring to lift away from the static ring such that the bearing [[right]] ring floats above the static ring.
	Claim 14: A vehicle comprising the system of claim 1, 
Allowable Subject Matter
Claims 1-4, 7-9, 11-14, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record Tanaka (US2008/0072393), generally consistent with the claim limitations 
In combination with the rest of the claim, there are no known references containing an air knife mounted to a bearing ring, which is raised and rotated around a sensor housing containing a sensor.  Since there are no known references that disclose these limitations the claims are determined to be novel and non-obvious.
Claims 2-4, 7-9, 11-14, and 21-27 are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723